         Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

                                                                                                    DEPCLERK

UNITED STATES OF AMERICA                      )      No. 4:19CR00116      g~
                                              )
V.                                            )
                                              )      18 U.S.C.   §§ 2,371, 2320
                                              )      21 u.s.c.   §§ 1904, 1906
                                              )      22 u.s.c.   § 2778
                                              )      22 C.F.R.   §§ 121.1, 123.17, 127.1
                                              )      31 C.F.R.   §§ 598.203, 598.204, 598.701
ANDREW SCOTT PIERSON                          )
MARIA GUADALUPE ALMENDAREZ                    )
OSCAR ALMENDAREZ III                          )
FNU LNU aka OSO                               )
ALEJANDRO QUIROZ                              )
ABRAHAM AURELIO CALDERON                      )
ENRRIQUE OLIVAS                               )
BETTY JOANN COOK                              )

                               SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

                                         COUNTl
                          Conspiracy to Traffic in Counterfeit Goods

       Beginning in or about 2017, until on or about December 10, 2018, in the Eastern District

of Arkansas and elsewhere, the defendant,

                                 ANDREW SCOTT PIERSON,

voluntarily conspired with others known and unknown to the grand jury to intentionally traffic in

goods, that is, Colt firearm parts, and, on and in connection with such goods, knowingly used

counterfeit Colt marks identical to, and substantially indistinguishable from, genuine marks in

use and registered for those goods on the principal register in the United States Patent and

Trademark Office, and the use of such counterfeit marks was likely to cause confusion, to cause

mistake, and to deceive. In furtherance of this conspiracy, in or about May 2017, ten unfinished,



                                                     1
         Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 2 of 11



80% complete, AR-15-type firearm lower receivers bearing counterfeit Colt marks were shipped

from California to the Eastern District of Arkansas.

       All in violation of Title 18, United States Code, Sections 2320(a)(l) and (a)(2), and Title

18, United States Code, Section 371.

                                          COUNT2
                      Conspiracy to Violate the Arms Export Control Act

The Arms Export Control Act

1.     The Arms Export Control Act (AECA), specifically, Title 22, United States Code,

Section 2778, authorizes the President of the United States to control the export of arms,

munitions, and other defense articles by designating said items and promulgating regulations

with respect to their export. The items so designated are set forth on the United States Munitions

List (USML).

2.     By virtue of the President's delegation of his authority under the AECA, the Directorate

of Defense Trade Controls (DDTC) within the Department of State is charged with regulating the

export of defense articles.

3.     The AECA and its implementing regulations, the International Traffic in Arms

Regulations (ITAR) (22 C.F.R. Parts 120-130), require a person to apply for and obtain a

validated export license from the DDTC before exporting defense articles from the United States.

In the export license application, known as a Form DSP-5, the exporter must identify the nature

of the defense articles to be exported, the end-recipient, and the purpose for which they are

intended. The AECA and the ITAR remained in full force and effect throughout the time frame

of this Superseding Indictment.

4.     Category I of the USML designates certain firearms and related components, parts,

accessories, and attachments as defense articles subject to the ITAR. During the timeframe of the


                                                       2
            Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 3 of 11



events set forth in this Superseding Indictment, the 80% complete, AR-15-type firearm lower

receivers described in Count 1 of this Superseding Indictment, were defense articles in Category

I of the USML, and therefore prohibited from export from the United States absent a validated

export license issued by the DDTC. During the timeframe of the events set forth in this

Superseding Indictment, the Brownells bolt carrier groups and AR-14/M4 stripped upper

receivers described in Count 2, paragraph 15 of this Superseding Indictment, were also defense

articles in Category I of the USML, and therefore prohibited from export from the United States

absent a validated export license issued by the DDTC.

The Defendants

5.     At all times material to this Superseding Indictment:

       a. Defendant ANDREW SCOTT PIERSON was a United States Citizen.

       b. Defendant MARIA GUADALUPE ALMENDAREZ was a Citizen of Mexico

             lawfully residing in Texas.

       c. Defendant OSCAR ALMENDAREZ III was a United States Citizen.

       d. Defendant FNU LNU aka OSO's citizenship status is known.

       e. Defendant ALEJANDRO QUIROZ was a United States Citizen.

       f.    Defendant ABRAHAM AURELIO CALDERON was a United States Citizen.

       g. Defendant ENRRIQUE OLIVAS was a United States Citizen.

       h. Defendant BETTY JOANN COOK was a United States Citizen.

6.     At no time relevant to this Superseding Indictment did ANDREW SCOTT PIERSON,

MARIA GUADALUPE ALMENDAREZ, OSCAR ALMENDAREZ, III, FNU LNU aka OSO,

ALEJANDRO QUIROZ, ABRAHAM AURELIO CALDERON, ENRRIQUE OLIVAS and

BETTY JOANN COOK apply for, receive, or possess a license from the Department of State to



                                                   3
         Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 4 of 11



export or transfer defense articles of any description, including those identified in this

Superseding Indictment.

Scheme
7.     Beginning in or about 2014 and continuing to December 2018, ANDREW SCOTT

PIERSON ordered firearm parts and manufacturing materials and equipment that were delivered

to MARIA GUADALUPE ALMENDAREZ in Laredo, Texas. MARIA GUADALUPE

ALMENDAREZ, in coordination with others, transported the firearm parts and firearm

manufacturing materials and equipment across the border to contacts in Mexico.

8.     From November 2014, until December 2018, ANDREW SCOTT PIERSON, a fugitive

from justice in the United States, participated in a firearm manufacturing operation in Laredo

Nuevo, Mexico, whereby he used the parts and equipment shipped across the border to repair

firearms and convert 80% lower AR-type receivers into automatic weapons for use by drug

cartels, specifically, the "Cartel Del Noreste" (CDN) in Nuevo Laredo, Mexico, and the "Cartel

Jalisco Nueva Generacion" (CJNG) in Guadalajara, Mexico.

9.     In support of the firearm manufacturing operation, in 2017 and 2018, ANDREW SCOTT

PIERSON placed orders from firearm, parts and equipment dealers in the United States via the

Internet using other individuals' identifications, including OSCAR ALMENDAREZ DBA

Preppers Supply, ABRAHAM AURELIO CALDERDON DBA Calderon Parts, ALEJANDRO

QUIROZ DBA ACR Restorations and DBA Quiroz Restorations, and ENRIQUEOLIV AS DBA

ACR Restorations.

10.    In 2018, cash proceeds generated from the firearm manufacturing operation were

transported from Mexico to Laredo, Texas and deposited into a Bank of America account in the

name of OSCAR ALMENDAREZ by MARIA GUADALUPE ALMENDAREZ.

11.    In October and November 2018, ANDREW SCOTT PIERSON instructed ALEJANDRO

                                                      4
         Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 5 of 11



QUIROZ, ABRAHAM AURELIO CALDERON, and ENRRIQUE OLIVAS to set up bank

accounts in their names and the names of the fictitious business listed in paragraph 9.

12.    From November 2018 to December 3, 2018, ANDREW SCOTT PIERSON and others

used these accounts to pay for firearm parts and equipment ordered via the Internet and shipped

to ALEJANDRO QUIROZ DBA ACR Restorations and ENRIQUE OLIVAS at locations in

Laredo, Texas, which were transported across the Mexican border to ANDREW SCOTT

PIERSON's firearm manufacturing operation in Nuevo Laredo, Mexico.

Manner and Means of the Conspiracy


13.    The conspirators used the following manner and means, among others, to accomplish the

objects of the conspiracy:

       a. The conspirators communicated with each other and prospective firearm, parts and

           equipment sellers via telephone, email Facebook, eBay, Whatsapp, and a variety of

           other social media or communications platforms;

       b. The conspirators attempted to acquire designated defense articles, including parts to

           manufacture firearms, in the Eastern District of Arkansas and elsewhere in the United

           States;

       c. One or more of the conspirators traveled internationally in furtherance of the scheme

           to manufacture and sell firearms to customers in Mexico;

       d. Funds used to purchase firearm parts and other materials and services related to the

           scheme to manufacture and sell firearms, were carried by person or transmitted by

           wire in interstate or foreign commerce;

       e. Funds deposited in bank accounts of one or more of the conspirators were used to

           conduct financial transactions related to the scheme to manufacture and sell firearms;

                                                     5
            Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 6 of 11



       f.    Fictitious business names, including, OSCAR ALMENDAREZ DBA Preppers

             Supply, ABRAHAM AURELIO CALDERDON DBA Calderon Parts, ALEJANDRO

             QUIROZ DBA ACR Restorations and DBA Quiroz Restorations, and ENRRIQUE

             OLIVAS DBA ACR Restorations were used to conduct transactions related to the

             scheme to manufacture and sell firearms;

       g. No license was obtained to engage in the business of manufacturing and selling

             firearms;

       h. No license was obtained to authorize the export of designated defense articles;

       1.    Designated defense articles acquired and exported by the conspirators were used to

             manufacture firearms that were sold at a substantial profit to one or more customers

             in Mexico.


The Charge

14.    Beginning in or about 2014, until on or about December 20, 2018, in the Eastern District

of Arkansas, and elsewhere, the defendants,

                                 ANDREW SCOTT PIERSON
                             MARIA GUADALUPE ALMENDAREZ,
                                 OSCAR ALMENDAREZ, III,
                                    FNU LNU aka OSO
                                   ALEJANDRO QUIROZ,
                              ABRAHAM AURELIO CALDERON,
                                  ENRRIQUE OLIVAS, and
                                 BETTY JOANN KENDALL,

did knowingly and unlawfully conspire and agree with other persons known and unknown to the

grand jury, to export and cause the exportation of firearms, ammunition, parts, accessories,

attachments, and associated equipment, including, but not limited to, 80% complete, AR-15-type

firearm lower receivers, AR-15/M16/M4 bolt carrier groups, and AR-15/M16/M4 upper

receivers, which were designated defense articles under Category I of the USML, from the

                                                     6
            Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 7 of 11



United States to Mexico without having first registered with and obtained the required license

and authorization from the Department of State, Directorate of Defense Trade Controls, and to

attempt to do so, in violation of Title 22, United States Code, Section 2778 and Title 22, C.F.R.,

Sections 121.1 & 123.17.

Overt Acts
15.    In furtherance of the above conspiracy, and to effect the objects thereof, the following

overt acts, among others, were committed by the conspirators in the Eastern District of Arkansas

and elsewhere:

       a.        From September 2012 until in or about July 2014, ANDREW SCOTT PIERSON
                 made approximately 221 purchases from an on-line website Gunbroker.com,
                 including machinegun parts, AR-15/M-16 Drilling Jig Fixtures used to convert
                 semi-automatic rifles into automatic weapons, and AR-15 80% lower receivers.

       b.        ANDREW SCOTT PIERSON had the items ordered from Gunbroker.com above
                 shipped to his mother, BETTY JOANN COOK, in Jay, Oklahoma.

       c.        BETTY JOANN COOK transferred the items ordered by ANDREW SCOTT
                 PIERSON to MARIA GUADALUPE ALMENDAREZ who resided in Laredo,
                 Texas.

       d.        On or about December 13, 2016, OSCAR ALMENDAREZ, III opened Bank of
                 America account XXXX-9852.

       e.        On or about May 22, 2017, ten unfinished, 80% complete, AR-15-type firearm
                 lower receivers bearing counterfeit Colt marks, ordered by ANDREW SCOTT
                 PIERSON using the name Oscar Almendarez from Randy Spade, DBA Vader
                 Tactical in California, were shipped via United States Postal Service from
                 California to the Eastern District of Arkansas.

       f.        On or about May 22, 201 7, the recipient of the ten unfinished, 80% complete,
                 AR-15-type firearm lower receivers bearing counterfeit Colt marks in the Eastern
                 District of Arkansas was directed by ANDREW SCOTT PIERSON to send these
                 items from the Eastern District of Arkansas to OSCAR ALMENDAREZ at 810
                 Galveston, Laredo, Texas.

       g.        On or about August 3, 2017, ANDREW SCOTT PIERSON used the Internet to
                 order twelve (12) AR-15 Matrix upper receivers from Chandler Hardwoods using
                 the name Oscar Almendarez DBA Preppers Supply and credit card XXXX-7598.


                                                     7
     Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 8 of 11



h.       On February 22, 2018, MARIA GUADALUPE ALMENDAREZ deposited
         $200.00 in cash into Bank of America account :XXXX-9852 using an ATM in
         Laredo, Texas.

1.       On March 2, 2018, MARIA GUADALUPE ALMENDAREZ deposited $4,400.00
         in cash into Bank of America account :XXXX-9852 using an ATM in Laredo,
         Texas.

J.       On March 12, 2018, MARIA GUADALUPE ALMENDAREZ deposited $3,480.00
         in cash into Bank of America account XXXX-9852 using an ATM in Laredo,
         Texas.

k.       March 16, 2018, ANDREW SCOTT PIERSON used the Internet to order three
         (3) AR-15 Matrix upper receivers from Chandler Hardwoods invoice number
         6886 using credit card XXXX-7598 for delivery to Oscar Almendarez DBA
         Preppers Supply at 1208 Paseo De Danubio, Laredo, Texas.

l.       On March 21, 2018, MARIA GUADALUPE ALMENDAREZ made two cash
         deposits of $1,200 and $1,160 into Bank of America account XXXX-9852 using
         an ATM in Laredo, Texas.

m.       On March 26, 2018, MARIA GUADALUPE ALMENDAREZ deposited $600.00
         in cash into Bank of America account XXXX-9852 using an ATM in Laredo,
         Texas.

n.       On October 10, 2018, an on-line order using an unknown payment method was
         placed with HK Parts invoice number 547089 for 9mm SEF Full Auto Trigger
         Pack - Complete German and shipped to ENRIQUE OLIVAS at 7305 San Dario
         Avenue, #363, Laredo, Texas 78045.

o.       On or about October 30, 2018, ALEJANDRO QUIROZ DBA Quiroz Restorations
         opened Bank of America Account XXXX-8368 (tied to bank card ending in 6500).

p.       On or about October 29, 2018, ABRAHAM AURELIO CALDERON DBA
         Calderon Parts opened Bank of America account XXXX-8355.

q.       On or about November 14, 2018, ALEJANDRO QUIROZ DBA ACR
         Restorations, or ANDREW SCOTT PIERSON using this identity, placed an
         Internet order for one (1) AR-15 80% forged and unfished lower receiver, seven
         (7) AR-15 80% forged and anodized lower receivers, and fifteen (15) AR-15 M4
         stripped upper receivers from Brownells, invoice number 16629803, in the name
         Alejandro Quiroz DBA ACR Restorations, using Bank of America debit card
         :XXXX-6500 for delivery to 313 W. Elm Street, Laredo, Texas.

r.       On November 16, 2018, ENRRIQUE OLIVAS opened Bank of America account
         XXXX-7835.

                                            8
            Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 9 of 11




       s.       On November 16, 2018 and December 20, 2018, ENRRIQUE OLIVAS made ATM
                cash deposits and teller window deposits into Bank of America account XXXX-
                7835.

       t.       On or about November 20, 2018, ALEJANDRO QUIROZ DBA ACR
                Restorations, or ANDREW SCOTT PIERSON using this identity, placed an
                Internet order for one (1) M16 Lightweight Bolt Carrier Group and ten (10)
                standard AR Bolt Carrier Groups from Brownells, invoice number 61923839, in
                the name Alejandro Quiroz DBA ACR Restorations, using Bank of America debit
                card XXXX-6500 for delivery to 313 W. Elm Street, Laredo, Texas.

       u.       Between November 26, 2018 and December 10, 2018, ALEJANDRO QUIROZ
                made cash deposits into Bank of America Account XXXX-8368 (tied to bank card
                ending in 6500).

       v.       On December 10, 2018, a $5,465.18 purchase was made from Barrett Firearms
                using Bank of America Account XXXX-8368 with bank card ending in 6500.

       w.       On December 12, 2018, ALEJANDRO QUIROZ withdrew $4,000 cash from Bank
                of America Account XXXX-8368.

       x.       On December 13, 2018, ALEJANDRO QUIROZ withdrew $4,000 cash from Bank
                of America Account XXXX-8368.

       y.       On December 14, 2018, ALEJANDRO QUIROZ withdrew $6,000 cash from Bank
                of America Account XXXX-8368.

       All in violation of Title 18, United States Code, Section 2778(c) and Title 22, C.F.R.

Section 127. l(a)(4).




                                               COUNT3
                          Attempt to Violate the Arms Export Control Act


1.     The allegations in Count 2 paragraphs 1-12 of this Superseding Indictment are hereby re-

alleged and incorporated herein by this reference.

2.     In or about May 2017, and continuing into June 2017, in the Eastern District of Arkansas



                                                     9
        Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 10 of 11



and elsewhere, the defendant,


                                  ANDREW SCOTT PIERSON,


did knowingly and willfully attempt to export and attempt to cause the exportation of ten

unfinished, 80% complete, AR-15-type firearm lower receivers bearing counterfeit Colt marks

that were designated defense articles under Category I of the USML, from the United States to

Mexico without having first obtained the required license or authorization form the Department

of State, Directorate of Defense Trade Controls.


       All in violation of Title 22, United States Code, Section 2778, Title 18, United States

Code, Section 2, and Title 22 C.F.R., Sections 121.1, 123.17 and 127.1.


                                             COUNT4
                 Attempt to Violate the Foreign Narcotics Kingpin Designation Act

1.     Count 2 paragraphs 1-12 of this Superseding Indictment are hereby re-alleged and

incorporated herein by this reference.

2.     On or about April 8, 2015, the U.S. Department of the Treasury, Office of Foreign Assets

Control (OFAC) designated Cartel de Jalisco Nueva Generacion (CJNG) as a specially

designated narcotics trafficker named under the Kingpin Act (21 U.S. C. §§ 1904 and 1906).

3.     On or about a date unknown to the grand jury, but no earlier than April 8, 2015 and no

later than December 10, 2018, within the Eastern District of Arkansas and elsewhere, the

defendant,

                                 ANDREW SCOTT PIERSON,

together with others, did knowingly and willfully attempt to cause the export, reexport, sale and

supply, directly and indirectly, of goods and services, that is: firearms, helmets, body armor, and

firearms repair services from the United States to CJNG, without having first obtained the

                                                    10
         Case 4:19-cr-00116-BSM Document 19 Filed 09/03/19 Page 11 of 11



required license from OFAC contrary to Title 31, Code of Federal Regulations, Sections

598.203, 598.204, and 598.701; Title 21, United States Code, Sections 1904 and 1906; and Title

18, United States Code, Sections 2 and 3551 et seq.


                                             COUNTS
                Conspiracy to Violate the Foreign Narcotics Kingpin Designation Act

1.     Count 4 paragraphs 1 and 2 of this Superseding Indictment are hereby re-alleged and

incorporated herein by this reference.

2.     Count 2 paragraph 15, and all subparts, of this Superseding Indictment are hereby re-

alleged and incorporated herein by reference.

3.     On or about a date unknown to the grand jury, but no earlier than April 8, 2015 and no

later than December 10, 2018, within the Eastern District of Arkansas and elsewhere, the

defendant,

                                  ANDREW SCOTT PIERSON,

did knowingly and willfully conspire with others known and unknown to the grand jury to cause

the export, reexport, sale and supply, directly and indirectly, of goods and services, that is:

firearms, helmets, body armor, and firearms repair services from the United States to CJNG,

without having first obtained the required license from OFAC contrary to Title 31, Code of

Federal Regulations, Sections 598.203, 598.204, and 598.701; Title 21, United States Code,

Sections 1904 and 1906; and Title 18, United States Code, Sections 2 and 3551 et seq.



                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                      11
